DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al. (US 2016/0162036).
	Regarding claim 1:
	Shi discloses:
A method of generating a tamper-proof time-dependent signal on a surface sensor (20) comprising: 
a) providing an apparatus (22) including a capacitive surface sensor (20) (the interactive surface, e.g., Fig. 3A: 101; paragraph 31) and a device (10) comprising an electrically conductive structure (12) having structural elements (13) on a non-conductive substrate (14) for generating static signals (40) on the capacitive surface sensor (20) (card 102; e.g., Fig. 4B; paragraph 37 – the capacitance tabs generate the static signals); 
b) placing the device (10) on the surface sensor (20), thereby generating a set of static signals (40) on the surface sensor (20) (paragraph 38), wherein the static signals (40) are assigned positions on the capacitive surface sensor (20) which are determined by the arrangement of the structural elements (13) of the electrically conductive structure (paragraph 38); and 
c) providing a dynamic input on or along the device (10) in the form of a movement and/or a gesture using an input means (30) without the input means (30) contacting the electrically conductive structure (12) (this is true in two ways: first, as seen in Fig. 3B the electrically conductive structure is inside the device and the finger only touches the outer surfaces, not the electrically conductive structure itself; but second it could interact as per, e.g., Fig. 5: 502 where it touches near but not on the capacitive structure), wherein an edge of the device (10) is used for guiding the dynamic input by the input means (30) (shown in, for example, Fig. 5, where the edge of the label “Music Compilation 1” is clearly a guide1) and whereby a dynamic input signal (44) is generated which is suitable for deflecting the assigned positions of the static signals (40) on the capacitive surface sensor (20) and thereby converting the static signals (40) into dynamic signals (42) so that the dynamic input signal (44) and the dynamic signals (42) represent a time-dependent overall signal (46) which is evaluated by the apparatus (22) including the capacitive surface sensor (20) (paragraph 31, 36, 38-39: e.g., “which enables the computer program to interpret the touch action into a change of the current state of the UI element marked on the card”).
Regarding claim 2:
Shi discloses:
each structural element (13) on the capacitive surface sensor generates a respective static signal (40) (paragraph 36), the signals (40) being essentially characterized by a time stamp information and a set of coordinate pairs (Shi doesn’t use the term “time stamp” but it tracks the timing from, e.g., paragraph 36; and it interacts with points in the array as per paragraph 38, thus coordinate pairs).
Regarding claim 3:
Shi discloses:
the deflection of the static signals (40) takes place at a time t when the respective structural elements (13) of the electrically conductive structure (12) and the input means (30) are in interaction with a same row (24) and/or a same column (26) of an electrode grid of the capacitive surface sensor (20) (follows from paragraph 36: the card is detected by the electrode grid and the deflection takes place when the card is touched)
Regarding claim 4:
Shi discloses:
the dynamic input comprises guiding the input means (30) over the surface sensor (20), which comprises at least sweeping rows (24) and/or columns (26) of the electrode grid on which the structural elements (13) of the device (10) are presently positioned (paragraph 36: “sliding of the finger”).
Regarding claim 5:
Shi discloses:
the dynamic input is performed by means of two or more input means (30) (paragraph 31: “two or more fingers”).
Regarding claim 6:
Shi discloses:
the electrically conductive structure (12) and in particular the structural elements (13) determine the direction and intensity of the deflection of the signals (40) and the characteristics of the deflected signals (42) (follows from, e.g., paragraphs 37-38: if each tab corresponds to one arrow and the arrows are used to control it than the structural elements are determining the signals).
Regarding claim 7:
Shi discloses:
an evaluation of the time-dependent overall signal (46) by the apparatus (22) including the surface sensor (20), wherein in particular the amplitude and/or velocity of the deflection of the static signals (42) is determined in response to the dynamic input (paragraph 31: “change in magnitude”).
Regarding claim 8:
Shi discloses:
the device (10) is a card-shaped object (paragraph 28).
Regarding claims 14:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.
Regarding claim 15:
Shi discloses:
the electrically conductive structure (12), in particular the structural elements (13) and/or the input means (30) can be brought into operative contact with the capacitive surface sensor (20) (paragraph 34).
Regarding claim 16:
Shi discloses:
the system comprises a data processing device (Fig. 1: 104) which is adapted to evaluate the time-dependent overall signal (46), wherein preferably on the data processing device a software (‘app’) is installed comprising commands for determining dynamic characteristics of the time-dependent overall signal (46) and comparing the dynamic characteristics with reference data (follows from paragraphs 29, 36: if it can, e.g., “interpret the touch action into a change of the current state” it is comparing it with reference data).
Regarding claim 17:
Shi discloses:
the apparatus (22) including the surface sensor (20) processes the time-dependent overall signal (46) as a set of touch events and the software determines dynamic characteristics of the set of touch events (paragraphs 29, 36).
Regarding claim 18:
Shi discloses:
the dynamic characteristics comprise a start, an end, local maxima, local minima, velocities, deflections and/or amplitudes of touch events (paragraph 31).
Regarding claim 19:
Most elements of this claim have already been discussed with respect to earlier rejections.
Shi discloses:
a software (‘app’) on a computer-readable medium for installation on an apparatus (22) including a capacitive surface sensor (20), comprising commands to determine dynamic characters of the time-dependent overall signal (46) and to compare the dynamic characteristics with reference data (paragraph 36).
Regarding claim 20:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Lau et al. (US 9,715,687).
Regarding claim 9:
Shi discloses a device as discussed above.
Shi does not disclose:
“the device is a three-dimensional object, a package or a folding box.”
Lau discloses:
the device is a three-dimensional object, a package or a folding box (column 2, lines 15-35).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Shi the elements taught by Lau.
The rationale is as follows:
Lau and Shi are directed to the same field of art.
Shi just has a card, but Lau discloses it could be a card or a number of other kinds of objects. This is a known improvement one of ordinary skill in the art could have included with predictable results.
Regarding claim 11:
Shi discloses a device as discussed in, e.g., the rejections of claim 1 or 14. Most elements of this claim have already been discussed in these earlier rejections.
Shi does not disclose:
“wherein the structural elements (13) are line-shaped having an angle with the orthogonal of the edge between 5° and 75°”
Lau discloses:
wherein the structural elements (13) are line-shaped having an angle with the orthogonal of the edge between 5° and 75° (e.g., Fig. 3, or the variety of patterns shown in Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Shi the elements taught by Lau.
The rationale is as follows:
Shi and Lau are directed to the same field of art.
Lau discloses various patterns usable in the same environment that can improve control and usability. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 12:
Shi discloses a device as discussed above.
Shi does not disclose:
“the structural elements (13) are linear and have a width of 0.5 mm to 8 mm.”
Lau discloses:
the structural elements (13) are linear and have a width of 0.5 mm to 8 mm (column 3, lines 20-40).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Shi the elements taught by Lau.
The rationale is as follows:
Shi and Lau are directed to the same field of art.
Although Shi discloses structural elements it gives little details and no dimensions. Lau provides more detail and suggests sizes. One of ordinary skill in the art could have included this with predictable results.

Response to Arguments
Applicant's arguments filed 22 July 2022 have been fully considered but for the most part they are not persuasive.
First applicant argues with the rejection of under 35 USC 101. This argument is persuasive. Probably because the claim itself was to a system and the software was just part of the system including claimed hardware this rejection should not have been made in the first place. Applicant’s amendment, though, has further clarified it. These rejections are withdrawn.
Applicant next (starting the bottom of page 10) argues with the 112 rejection. Applicant’s amendment has addressed these issues and this rejection has also been withdrawn.
Next (page 11) applicant argues with the 102 rejection as anticipated by Shi. Applicant first (page 12) states that Shi “fails to disclose the claimed provision of a tamper-proof time-dependent signal on a capacitive area sensor.” This is just the preamble. Shi does disclose the actual elements of the claim as addressed above.
The real argument here (still page 12) is that Shi doesn’t disclose deflection of the static signals by an additional dynamic input. Shi may not do this in quite the same way as applicant discloses in their specification. But Shi does disclose that the touch causes changes in the capacitance (e.g., paragraph 36): a change in the capacitance is a dynamic input, i.e. a changing one. So Shi meets the claim language.
Applicant next argues (page 13) that the dynamic input of Shi takes place on the electrically conductive structure. But the claim simply recites that the input does “contact” the electrically conductive structure. Since the elements of Shi are within the card the user’s finger never directly touches them. This, again, is sufficient to meet the claim language. This is clearly seen in Shi’s Fig. 3B which applicant themselves reproduced in their arguments.
Applicant next (still page 13) argues Shi doesn’t disclose performing the dynamic input on or along the device with an edge of the device being used as a guide. But this is exactly what is shown in Shi’s Fig. 5. Perhaps aware of this, applicant directly argues against this figure (starting the bottom of page 15), but this argument is just that the movement takes place on the card. But that’s not forbidden by the claim language. The edge of the label in Shi Fig. 5 is clearly “an edge of the device” and the movement is clearly along this edge. Applicant may mean the outer edges of the device, but this is not claimed.
Applicant next (page 16) argues about the claim to “line-shaped” elements in claim 11, etc. This has been addressed by the inclusion of Lau as per the rejections above.
From here applicant argues (page 19) with the teaching of Lau, arguing that Lau does not teach “line-shaped” elements. Please look at Figs. 3-4 of Lau. There clearly as lines. There may be other elements too but that’s not forbidden by the claim.
Therefore applicant’s arguments are not persuasive, mainly because applicant is arguing more than what the claim really says.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant seems to argue that it has to be an outer edge but that’s not what is claimed. The edge of that label is still an edge of the device.